'Judgment, Supreme Court, New York County, rendered on October 3, 1972, convicting the defendant after trial of the crime of possession of a weapon and sentencing him to an indeterminate term of imprisonment of from two and one third to seven years, unanimously affirmed. We note that during the course of his summation the Assistant District Attorney, in characterizing the defendant, made several remarks which were obviously improper. However, since these remarks were not prejudicial, we find no reversible error and, since the evidence of guilt was clear and the rights of the defendant were not violated, the affirmance is warranted (cf. People v. Brosnan, 32 N Y 2d 254, 262). Concur — Markewich, J. P., Nunez, Kupferman, Steuer and Lane, JJ.